                         Case 19-10998-BLS             Doc 686        Filed 11/05/19        Page 1 of 4



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                  )
         In re:                                                   )   Chapter 11
                                                                  )
         Hospital Acquisition LLC, et al.,1                       )   Case No. 19-10998 (BLS)
                                                                  )
                                   Debtors.                       )   Jointly Administered
                                                                  )
                                                                  )   RE: Docket Nos. 278 & ____

                ORDER APPROVING STIPULATION SUPPLEMENTING THE FINAL ORDER
               (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION FINANCING,
              (II) AUTHORIZING USE OF CASH COLLATERAL, (III) GRANTING LIENS AND
                   PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
             (IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING THE AUTOMATIC
                            STAY, AND (VI) GRANTING RELATED RELIEF

                  Upon consideration of the Stipulation Supplementing the Final Order (I) Authorizing the

         Debtors to Obtain Postpetition Financing, (II) Authorizing Use of Cash Collateral,

         (III) Granting Liens and Providing Superpriority Administrative Expense Status, (IV) Granting

         Adequate Protection, (V) Modifying the Automatic Stay, and (VI) Granting Related Relief (the

         “Stipulation”),2 a copy of which is attached to this Order as Exhibit 1, as agreed to by and

         among the above-captioned debtors and debtors-in-possession (the “Debtors”), the Committee,



         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609); LifeCare
         Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of Pittsburgh
         LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New LifeCare
         Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital Acquisition
         Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC (9849); New
         LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592); LifeCare
         Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare Hospitals of
         Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San Antonio Specialty
         Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare Hospitals of Pittsburgh
         LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition MI LLC (4982);
         LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare Hospitals at Tenaya
         LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is 5340 Legacy Drive,
         Suite 150, Plano, Texas 75024.
         2
            Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such terms in the
         Stipulation.
01:25531553.1
                       Case 19-10998-BLS        Doc 686      Filed 11/05/19    Page 2 of 4




         the Prepetition Second Term Facility Agents, the Prepetition Priming Term Facility Agent and

         the Prepetition Priming Term Facility Lenders, dated November 4, 2019.

                       IT IS HEREBY ORDERED THAT:

                1.     The Stipulation is approved in its entirety and is incorporated here by reference.

                2.     The Parties acknowledge and agree that the interim Wind Down Budget shall be

         deemed the “Budget” for purposes of the Final DIP Order (as supplemented by the Stipulation

         and this Order), effective upon the occurrence of the DIP Repayment Event. The Debtors shall

         be permitted to use the Cash Collateral in accordance with the Budget and are authorized to

         make disbursements in accordance therewith. The Prepetition Term Facility Agents shall have

         the same oversight of the Budget as had been provided to the DIP Lender under the Final DIP

         Order. Further, for the avoidance of doubt, notwithstanding any specified limits on the fees and

         expenses of the Prepetition Term Facility Lender Parties Advisors payable as adequate protection

         that are set forth in Paragraph 16 of the Final DIP Order, consistent with Paragraph 17 of the

         Final DIP Order, the Debtors are authorized and directed to pay all reasonable and documented

         fees and expenses of the Prepetition Term Facility Lender Parties Advisors subject to review by

         the Debtors, the Committee and the U.S. Trustee consistent with the mechanics provided for in

         Paragraph 35 of the Final DIP Order.

                3.     The Parties acknowledge and agree that, in addition to the Cash Collateral

         Termination Events set forth in the Final DIP Order, upon written notice from the Prepetition

         Term Facility Agents to the Debtors and the Committee (e-mail to suffice), the occurrence and

         continuation of any of the following (unless waived in writing by the Prepetition Term Facility

         Agents) shall constitute a Cash Collateral Termination Event under Paragraph 50 of the Final

         DIP Order:


01:25531553.1


                                                         2
                       Case 19-10998-BLS          Doc 686     Filed 11/05/19      Page 3 of 4



                        (i) if by November 15, 2019, the Debtors, the Prepetition Term Facility Agents

         and the Committee have not agreed to the terms and conditions of a combined disclosure

         statement and plan of liquidation of the Debtors (the “Combined Disclosure Statement and

         Plan”) and the Debtors have not filed it with the Court; and

                        (ii) if by December 3, 2019, the Parties have not agreed on a final form of Wind

         Down Budget and the Court has not entered an order, in form and substance acceptable to the

         Prepetition Term Facility Agents, which includes a permanent waiver of the Debtors’ rights

         under Bankruptcy Code section 506(c) to charge any costs or expenses of administration which

         may have been or may be incurred in the Cases at any time against the Prepetition Term

         Facilities Collateral or the Prepetition Term Facility Lender Parties.

                4.      Paragraphs 20 and 21 of the Final DIP Order shall be deemed to be replaced in

         their entirety by the following provision:

                        Notwithstanding anything to the contrary in the Final DIP Order,
                        the Debtors shall not, without the consent of the Prepetition Term
                        Facility Agents, and consulting with the Committee, pay any
                        expenses or any other operating disbursements other than as set
                        forth in the Wind Down Budget, subject to the specified line-item
                        variances set forth in the Wind Down Budget (with variance
                        testing to commence for the week ending November 8, 2019).

                5.      Notwithstanding the provisions of Bankruptcy Rule 6004(h), this Order shall be

         immediately effective and enforceable upon its entry.




01:25531553.1


                                                          3
                       Case 19-10998-BLS        Doc 686      Filed 11/05/19    Page 4 of 4



                6.      This Court retains jurisdiction over any and all matters arising from or related to

         the implementation of the Stipulation and this Order.




          Dated: November 5th, 2019                  BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
          Wilmington, Delaware                       JUDGE




01:25531553.1


                                                         4
